DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 7 March 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 5-6, 8-17, 21-26, 29, and 31 are cancelled.
Claims 1-4, 7, 18-20, 27-28, 30, and 32-38 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claim 1-4, 7, 18-20, 27-28, 30, and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Manley (US 2006/0204551 A1; of record), in view of Labbe (US 2010/0285178 A1; of record), Ebihara (“Effects of menthol on the triggering of the swallowing reﬂex in elderly patients with dysphagia,” Br. J. Clin. Pharmacol. 2006, 62:3, 369–371), Jedwab (US 2012/0046641 A1; of record), and Rifkin (US 2004/0191388 A1), as evidenced by the Product Information document for ThickenUP Clear (downloaded 5/28/2021 from https://www.nestlenutritionstore.com/resource-thickenup-clear.html; of record) and Steele (“Mapping Bracco’s Varibar® barium products to the IDDSI Framework,” downloaded 05/28/2021 from https://iddsi.org/IDDSI/media/images/Publications/Mapping-Varibar-to-IDDSI-Framework.pdf; of record).
Claim 1 is drawn to a method of treating or preventing dehydration in an individual having impaired swallowing, the method comprising an effective amount of a beverage comprising a salivating agent and a cooling agent in an amount of at least 3.0 wt.% of the beverage, the beverage further comprising a tingling agent selected from the group consisting of spilanthol, saanshool-I, saanshool-II, sanshoamide, chavicine, piperine, Echinacea extract, Northern prickly ash extract, red pepper oleoresin, and mixtures thereof.
Manley teaches the invention relates to beverage additives that enhance salivation, be used in a hydrating beverage, and/or treat xerostomia upon consumption of the beverage (pg 1, [0002] and [0010]; pg 2, [0013]).
Manley teaches the combination of a food acid such as citric acid (reading on a “salivating agent”) and a tingling sensate has been found to synergistically increase salivation (Abstract; pg 1, [0008]). Manley teaches the combination of citric acid and tingling sensate is used at up to about 5% of the beverage (pg 3, [0040]), and the ratio of citric acid to tingling sensate in the salivation cocktail may range from about 100:1 to about 1:100 (pg 3, [0041]). It is noted that Manley’s teaching of citric acid as a salivating agent reads on claim 27.
Manley teaches the tingling sensate can be spilanthol, sanshool I, sanshool II, sanshoamide, chavicine, piperine, Echinacea, northern prickly ash extract, or red pepper oleoresin (pg 1, [0007]), each recited in claims 1 and 2.
Manley does not teach the limitation of a cooling agent, an individual having impaired swallowing (claim 1), or an individual having dysphasia (claim 2). Manley also does not teach the presence of a thickening agent (claim 7), the type of thickening agent recited in claim 36, or the viscosities recited in claims 34 and 35. Manley also does not teach the newly added limitation to claims 1, 2, and 18 of “the individual is selected from the group consisting of individuals with one or more of  dementia, fever, diarrhea, vomiting, viral gastroenteritis or bacterial gastroenteritis, individuals living at high altitudes; and combinations thereof.” 
Labbe, Ebihara, and Jedwab teach the missing elements of Manley.
Labbe teaches products having improved refreshing sensation comprising at least one salivating agent and at least one cooling agent, wherein the salivating agent and cooling agent are in a weight ratio of 1:0.06 to 1:0.2 (pg 1, [0007]). The product refers to any consumable product or beverage (pg 1, [0024]). Labbe teaches the salivating agent can be citric acid (pg 2, [0028]) and the cooling agent can be a menthol-type compound such as acyclic and/or cyclic carboxamides, N-substituted paramenthane carboxamides, phosphine oxides, substituted p-menthanes, menthoxypropane, alpha-keto enamine derivatives, N-substituted p-menthane carboxamide, menthyl half acid ester derivatives, and cubebol (pg 4, claim 3), reading on claim 28.
Ebihara teaches dysphagia is a form of delayed triggering of the swallowing reﬂex. Ebihara teaches triggering of the swallowing reﬂex is accelerated if swallowed material is cooled down (pg 369, Introduction). Ebihara teaches the swallowing reflux is triggered by a 10-2 M solution of the cooling agent menthol, dissolved in distilled water (Abstract). 
For claims 19-21, Ebihara teaches individuals with dysphagia have a delayed swallowing reflex that is treated with a cooling agent such as menthol. Furthermore, Ebihara teaches elderly patients are assisted by this treatment (pg 369, Aims)
Jedwab teaches a method of diagnosing and treating dysphasia (Abstract), reading on claim 32. Jedwab teaches compositions that trigger/enhance swallow reflex, including a combination of citric acid, menthol (a cooling agent), and a second cooling agent (pg 10, [0162]) in the form of a beverage (pg 10, [0161]). 
Jedwab teaches that increased salivation may help treat difficulty in swallowing and also treat dysphasia (pg 7, [0121]).
For the newly added limitation of claims 1, 2, and 18 of “the individual is selected from the group consisting of individuals with one or more of dementia, fever, diarrhea, vomiting, viral gastroenteritis or bacterial gastroenteritis,” Jedwab teaches that increased salivation is beneficial in treating dysphagia caused by conditions such as dementia (pg 12, [0211]) and gastrointestinal infections caused by C. difficile (pg 11, [0209]), a form of bacterial gastroenteritis that typically causes diarrhea.
Jedwab teaches thickening agents may be added to the composition, reading on climes 7 and 30, and that increasing the viscosity of fluids using commercial thickening agents decreases the rate of flow of the liquid, allowing patients more time to initiate airway protection and prevent or decrease aspiration while swallowing. Thus, serving a liquid that is outside the recommended fluid viscosity range can be dangerous to dysphagia patients, increasing the risk of complications, including aspiration and aspiration pneumonia (pg 11, [0187]).
For the viscosity recited in claims 34 and 35 and the viscosity agents recited in claim 36, Jedwab teaches the ThickenUP© Clear thickening agent (a xanthan gum hydrocolloid product derived from a microbial source, reading on claim 36) is useful to achieve nectar-like, honey-like, and pudding-like viscosities (pg 11, [0188]-[0193]). As taught by the evidentiary prior art Product Information document for ThickenUP® Clear (pg 2), these viscosities are defined as IDDSI Level 2 (nectar), IDDSI Level 3 (honey), and IDDSI Level 4 (pudding). As taught by the evidentiary prior art of Steele, the “nectar” consistency corresponds to 51-350 cP, the “honey” consistency corresponds to 351-1750 cP, and the “pudding” consistency (“spoon-thick”) corresponds to greater than 1750 cP (pg 1).
Jedwab teaches that increasing the viscosity of fluids using thickening agents decreases the rate of flow of the liquid, allowing patients more time to initiate airway protection and prevent or decrease aspiration while swallowing. Jedwab further teaches that ingesting a liquid that is outside the recommended fluid viscosity range can be dangerous to dysphagia patients, increasing the risk of complications, including aspiration and aspiration pneumonia (pg 11, [0187]).
For the amount of salivating agent and cooling agent recited in claims 1, 2 18, 33, and 37-38, Manley teaches a combined amount of a salivating agent (such as citric acid) and tingling agent in about 5%, with a ratio of from 100:1 to 1:100. Labbe teaches a ratio of salivating agent such as citric acid to cooling agent of from 1:0.06 to 1:0.02; calculated by the Examiner an amount in percent of cooling agent based on the amount of “about 5%” of salivating agent taught by Manley as from about 0.3% to about 1% of cooling agent, overlapping the claimed ranges. 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a cooling agent in the claimed amounts in a method comprising citric acid in the claimed amounts and a thickening agent from a microbial source for the treatment of a patient suffering from impaired swallowing such as dysphasia in the method of Manley. A person of ordinary skill would have been motivated to choose a cooling agent such as menthol or another cooling agent to include in the method of Manley because Labbe teaches beverage compositions comprising a salivating agent such as citric acid and a cooling agent are refreshing, Ebihara teaches that cooling agents including menthol trigger the swallowing reflex, Jedwab had taught that increased salivation is helpful in swallowing and further teaches compositions that trigger/ enhance swallow reflex include a combination of citric acid, menthol, and other cooling agents, and Jedwab further teaches that thickening agents such as the hydrocolloid xanthan gum are useful for obtaining the claimed viscosities and such viscosities reduce the likelihood of aspiration and aspiration pneumonia in patients. Regarding the claimed amounts of salivating agents and cooling agents, one of ordinary skill would have been able to determine the amounts and relative amounts based on the teachings of Manley and Labbe. Furthermore, one of ordinary skill in the art at the time of the instant invention would have been able to determine the optimal amounts of each ingredient in the method based on the teachings of Manley and Labbe. Determining the optimum values of result effective variables is ordinarily within the skill of the art. See MPEP 2144.05(I). Therefore, one of ordinary skill in the art would have had a reasonable expectation of success of optimizing the saliva production and swallowing of patients, based on the disclosures of Manley and Labbe.
The skilled artisan would have expected success in treating dysphagia caused by conditions such as dementia, diarrhea, and bacterial gastroenteritis in the method of Manley and Labbe for increasing salivation since Jedwab teaches that increased salivation is beneficial in treating dysphagia caused by conditions such as dementia, gastrointestinal infections caused by C. difficile (reading on bacterial gastroenteritis) that typically causes diarrhea. 
The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that the method of increasing salivation taught by the combination of Manley and Labbe would be safe and effective based on the method’s known activity.

Examiner’s Reply to Attorney Arguments dated 7 March 2022
The applicant argues that Manley, Jedwab, Labbe, and Ebihara references are deficient with respect to the present claims, alleging that these references alone or in combination do not teach or suggest a claimed methods of treatment for an  individual selected from the group consisting of individuals with one or more of dementia, fever, diarrhea, vomiting, viral gastroenteritis or bacterial gastroenteritis; individuals living at high altitudes; and combinations thereof. The applicant argues that Jedwab is merely relied on for the alleged disclosure of diagnosing and treating dysphasia.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed in detail above, Manley teaches a method comprising a synergistic combination of salivating agents, namely a food acid such as citric acid and a tingling sensate in the claimed amounts, to treat the claimed individual suffering from diabetes or the effects of radiation treatment. A person of ordinary skill would have had a reasonable expectation of success in combining the method taught by Manley with that of Jedwab and Ebihara comprising cooling agents known to increase salivation since an increase in salivation is known to treat dysphasia and dehydration as taught by Manley and Jedwab, or undergoing treatment for dementia or C. difficile infection, a cause of bacterial gastroenteritis and diarrhea, as taught by Jedwab.  
The applicant further argues that the references Labbe, Ebihara, Jedwab, ThickenUP and Steele alone or in combination fail to provide any reason or motivation for the skilled artisan to modify and apply Manley’s method to the claimed recipient of treatment.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed in detail above, the skilled artisan would have been motivated to combine the salivating agent (e.g. citric acid) and cooling agent taught by Labbe with the citric acid salivating agent and tingling sensate taught by Manley since each of the references teaches a method of increasing salivation, Jedwab teaches the effectiveness of increased salivation and swallowing in treating dementia, diarrhea, and bacterial gastroenteritis and Ebihara further teaches that the presence of cooling agents increases the rate of swallowing. Therefore, as set forth in MPEP 2144.06, regarding the combination of Manley and Labbe, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." Regarding the application of Ebihara and Jedwab to the advantages of increased salivation and swallowing taught by the combination of Manley and Jedwab, as discussed in MPEP 2144(II), “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612